Citation Nr: 9905876	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from January 4, 1972, to 
January 25, 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a psychiatric disability, to include 
PTSD.  The case was previously before the Board in March 
1997, and February 1998, when it was remanded for additional 
development.  


REMAND

On review of the record the Board observes that the 
development mandated by the February 1998 remand is not 
reflected by the record.  The Board's directives required 
that two psychiatrists review the entire claims folder, and 
after examining the veteran, provide an opinion as to whether 
any disorder diagnosed was as likely as not attributable to 
service.  Although the record shows the veteran was directed 
to report for examinations by two psychiatrists, only one 
report bearing one signature is of record, which does not 
address the etiology of the psychiatric disorders.  Inasmuch 
as the veteran's various private therapists have reached 
varying diagnoses, and some have opined that the disorder 
which he or she diagnosed was related to the veteran's brief 
period of military service, it is necessary that the panel of 
VA examiners comment on the etiology of each psychiatric 
disorder found to be present.  

The United States Court of Veteran's Appeals (Court) recently 
held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  It was held further that 
a remand by the Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand. 38 U.S.C. § 303.  Finally, it 
was held that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to insure compliance.  Stegall v. West, No. 97-78 (U.S. Vet 
App. June 26, 1998).  Accordingly, although further delay is 
regrettable, additional medical evaluation is necessary to 
ensure a fully informed decision on the veteran's appeal.   

As noted in our prior remand, inasmuch as the regulation 
governing the diagnoses of mental disorders was recently 
changed.  61 Fed. Reg. 52700 (Oct. 8, 1996) (effective Nov. 
7, 1996), VA is now required to ensure that a diagnosis of a 
mental disorder conforms to DSM-IV, which--as the veteran has 
pointed out--includes different criteria for diagnosing PTSD 
than those previously listed in DSM-III.  The result of this 
change during the pendency of the veteran's appeal is that 
both sets of criteria must be considered, and the one most 
favorable to the veteran must be used.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).

Further, the veteran indicated at his April 1998 VA 
examination that he had been seen at the VA Medical Center 
(VAMC) in Fayetteville, North Carolina, during 1997 and 1998.  
Partial treatment records dated in October 1997 have been 
received from the veteran.  Up-to-date treatment records 
should be obtained from the VAMC on remand.

Accordingly, the case is REMANDED for the following actions 
to include completion of the development mandated by the 
February 1998 remand:

1.  The RO should contact the VAMC at 
Fayetteville, North Carolina and request 
copies of all treatment records from 1997 
to the present, for association with the 
claims folder.  

2.  The RO should contact the VA 
outpatient clinic at Winston-Salem, North 
Carolina, and request a copy of any 
additional VA examination reports from 
April 1998.  In the event that no 
examination report is available, which 
fully complies with the requirements of 
the Board's February 1998 remand, the 
veteran should be scheduled for a special 
VA examination by a panel of two 
psychiatrists to assess the nature and 
etiology of all psychiatric disorders 
found to be present.  It is imperative 
that the examiners thoroughly review the 
claims folder, to include a copy of this 
remand, prior to evaluating the veteran.  
All clinical findings and diagnoses 
should be set forth clearly in the 
examination report.  The examiners should 
specifically comment on whether or not 
bipolar disorder is found to be present, 
explaining the basis for their 
conclusion.  They must also provide an 
opinion with regard to each condition 
diagnosed, as to whether it is at least 
as likely as not that the disorder is 
attributable to military service.  In the 
event that a diagnosis of PTSD is 
entered, the examiners should describe 
the stressor events on which their 
diagnosis is based.  All opinions must be 
based on the medical evidence of record, 
and supported by reference to the 
evidence.  

3.  Following the completion of the above 
requested development, the RO should 
review the claims folder to ensure that 
all development has been accomplished as 
requested, taking any corrective measures 
necessary.  

4.  The RO should then review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


